Case: 10-60228 Document: 00511341780 Page: 1 Date Filed: 01/06/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           January 6, 2011
                                     No. 10-60228
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

KUFFOUR OSEI,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A042 471 080


Before HIGGINBOTHAM, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Kuffour Osei, a native and citizen of Ghana, petitions this court for review
of an order of the Board of Immigration Appeals (BIA) dismissing his appeal
from the denial of his request for a waiver of inadmissibility under former
§ 212(c) of the Immigration and Nationality Act, in conjunction with his
application for adjustment of status. The parties agree that the relevant issue
is when Osei agreed to plead guilty to a 1996 state charge of credit card abuse.
If a plea agreement was “made” before April 24, 1996, then Osei would be

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60228 Document: 00511341780 Page: 2 Date Filed: 01/06/2011

                                  No. 10-60228

eligible for relief under former § 212(c); if a plea agreement was made on a later
date, then he would not be eligible for relief.
      Because Osei is removable based on a prior firearm conviction, we lack
jurisdiction to consider the BIA’s determination that Osei is ineligible for a
waiver of inadmissibility. See 8 U.S.C. § 1252(a)(2)(C). Although this provision
does not preclude review of constitutional claims and questions of law, see
§ 1252(a)(2)(D), we find that Osei has not made any arguments in his brief
raising a colorable constitutional claim or a question of law.
      Accordingly, Osei’s petition for review is DISMISSED.




                                         2